NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

In the Interest of K.B., a child.  )
___________________________________)
                                   )
M.B.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )                 Case No. 2D18-508
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
                                   )
               Appellees.          )
                                   )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Charlotte
County; Leigh Frizzell Hayes, Judge.

M.B., pro se.

Meredith K. Hall, Appellate Counsel,
Children's Legal Services, Bradenton,
for Appellee Department of Children and
Families.

Thomasina Moore, Statewide Director of
Appeals, Tallahassee, and Laura J. Lee,
Appellate Counsel, Tallahassee, for
Appellee Guardian ad Litem Program.


PER CURIAM.


                Affirmed.
NORTHCUTT, MORRIS, and SALARIO, JJ., Concur.




                                  -2-